         Case 20-32519 Document 897 Filed in TXSB on 06/19/20 Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 ---------------------------------------------------------X
 In re:
                                                                        Chapter 11
 NEIMAN MARCUS GROUP LTD LLC, et
 al.1                                                                   Case No. 20-32519 (DRJ)

                                     Debtors                            Jointly Administrated

 --------------------------------------------------------X

                                     NOTICE OF APPEARANCE AND
                                   REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Duane Morris LLP (“Duane Morris”) appears in the

above-referenced jointly-administered Chapter 11 cases as attorneys for RTB House Inc., a

creditor in these cases, and its parent, RTB House S.A. (collectively, “RTB”) and, pursuant to

Section 1109(b) of Title 11 of the United States Code, 11 U.S.C. §§ 101 - 1532 (the “Bankruptcy

Code”) and Rules 2002, 3017, 9007 and 9010 (b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), requests that all notices given or required to be given in this case, and

all papers served or required to be served in this case, be given and served upon Duane Morris at

the offices, addresses and telephone numbers set forth below, and that Duane Morris be added to

the mailing matrix on file with the Clerk of the Bankruptcy Court as follows:




        1
            The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf
Graphics, Inc.(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings,
LLC(5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust(3700);
NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);NMG Notes
Propco LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term LoanPropco LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509);The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The location of the debtors’ service address is:
One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
        Case 20-32519 Document 897 Filed in TXSB on 06/19/20 Page 2 of 4




                                       Timothy Brock, Esq.
                                       DUANE MORRIS LLP
                                  230 Park Avenue, Suite 1130
                                       New York, NY 10169
                                       Tel: (212) 404-8781
                                       Fax: (212) 818-9606
                                Email: TTBrock@duanemorris.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes without

limitation, any notice, application, complaint, demand, motion, petition, pleading or request,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, electronically or otherwise in this case.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive RTB’s: (i)

right to have final orders in non-core matters entered only after de novo review by a district court

judge; (ii) right to trial by jury in any proceeding so triable herein or in any case, controversy or

proceeding related hereto; (iii) right to have the reference withdrawn in any matter subject to

mandatory or discretionary withdrawal; (iv) right to enforce any contractual provisions with

respect to arbitration; or (v) other rights, claims, actions, defenses, setoffs, or recoupments to which

RTB, has or may be entitled under agreements, in law, or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.

Dated: New York, New York
       June 19, 2020


                                               Respectfully submitted,

                                               By: /s/ Timothy Brock
                                               Timothy Brock (NY 2000073)
Case 20-32519 Document 897 Filed in TXSB on 06/19/20 Page 3 of 4




                             DUANE MORRIS LLP
                             230 Park Avenue, Suite 1130
                             New York, NY 10160
                             Tel: (212) 404-8781
                             Fax: (212) 818-9606
                             E-mail: TTBrock@duanemorris.com

                             Attorneys for RTB House Inc.
          Case 20-32519 Document 897 Filed in TXSB on 06/19/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Timothy Brock, do hereby certify that, on this 19th day of June 2020, I caused a true and

accurate copy of the Notice Of Appearance And Request For Notices And Demand For Service Of

Papers to be served on all parties registered to receive electronic notice via this Court’s CM/ECF

system.

                                                     /s/ Timothy Brock
                                                     Timothy Brock
